Case 8:15-cv-00171-SB-KES Document 183 Filed 12/11/20 Page 1 of 5 Page ID #:5626




   1 Steve W. Berman (pro hac vice)
     steve@hbsslaw.com
   2 HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
   3 Seattle, WA 98101
     Telephone: (206) 623-7292
   4 Facsimile: (206) 623-0594
   5 Christopher Pitoun (SBN 290235)
     christopherp@hbsslaw.com
   6 HAGENS BERMAN SOBOL SHAPIRO LLP
     301 N. Lake Ave., Suite 920
   7 Pasadena, CA 91101
     Telephone: (213) 330-7150
   8 Facsimile: (213) 330-7152
   9 Attorneys for Plaintiff
  10                        UNITED STATES DISTRICT COURT
  11                      CENTRAL DISTRICT OF CALIFORNIA
  12
  13 HANNAH CARLSON, individually                    Case No. 8:15-cv-00171-SB-KES
     and on behalf of H.C. and all others
  14 similarly situated,
                                                     JOINT STIPULATION OF
  15               Plaintiff,                        DISMISSAL WITH PREJUDICE
  16        v.
  17 USA WATER POLO, INC.,
  18               Defendant.
  19
  20        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff
  21 HANNAH CARLSON and Defendant USA WATER POLO, INC. hereby jointly
  22 stipulate that the above-captioned action be dismissed with prejudice. No admission
  23 of liability has been made. Each party agrees to bear their own fees and costs.
  24        WE SO STIPULATE.
  25
  26
  27
  28
                                                 1
                            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                            No. 8:15-cv-00171-SB-KES
Case 8:15-cv-00171-SB-KES Document 183 Filed 12/11/20 Page 2 of 5 Page ID #:5627




   1 Dated: December 11, 2020              MANNING & KASS, ELLROD, RAMIREZ,
                                           TRESTER LLP
   2
                                           By: /s/ Jeffrey M. Lenkov
   3
                                           Jeffrey M. Lenkov, Esq. (SBN 156478)
   4                                       jml@manningllp.com
                                           Steven J. Renick, Esq. (SBN 101255)
   5                                       sjr@manningllp.com
                                           Derik A. Sarkesians, Esq. (SBN 311617)
   6                                       das@manningllp.com
                                           801 South Figueroa Street, 15th Floor
   7                                       Los Angeles, CA 90017
                                           Telephone: (213) 624-6900
   8                                       Facsimile: (213) 624-6999
   9
                                           Attorneys for Defendant USA Water Polo,
  10                                       Inc.
  11 Dated: December 11, 2020              HAGENS BERMAN SOBOL SHAPIRO LLP
  12                                       By: /s/ Daniel J. Kurowski
  13                                       Steve W. Berman (pro hac vice)
                                           steve@hbsslaw.com
  14                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                           1301 Second Avenue, Suite 2000
  15                                       Seattle, WA 98101
                                           Telephone: (206) 623-7292
  16                                       Facsimile: (206) 623-0594
  17
                                           Christopher Pitoun (SBN 290235)
  18                                       christopherp@hbsslaw.com
  19                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                           301 N. Lake Ave., Suite 920
  20                                       Pasadena, CA 91101
  21                                       Telephone: (213) 330-7150
                                           Facsimile: (213) 330-7152
  22
  23
  24
  25
  26
  27
  28
                                              2
                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                         No. 8:15-cv-00171-SB-KES
Case 8:15-cv-00171-SB-KES Document 183 Filed 12/11/20 Page 3 of 5 Page ID #:5628




   1                                       Daniel J. Kurowski (pro hac vice)
                                           dank@hbsslaw.com
   2
                                           Whitney K. Siehl (pro hac vice)
   3                                       whitneys@hbsslaw.com
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
   4
                                           455 N. Cityfront Plaza Drive, Suite 2410
   5                                       Chicago, IL 60611
                                           Telephone: (708) 628-4949
   6
                                           Facsimile: (708) 628-4950
   7
                                           Attorneys for Plaintiff Hannah Carlson,
   8
                                           individually and on behalf of all others
   9                                       similarly situated
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              3
                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                         No. 8:15-cv-00171-SB-KES
Case 8:15-cv-00171-SB-KES Document 183 Filed 12/11/20 Page 4 of 5 Page ID #:5629




   1                              ATTESTATION STATEMENT
   2        Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed,
   3 and on whose behalf the filing is submitted, concur in the filing’s content and have
   4 authorized the filing.
   5
                                                         /s/ Daniel J. Kurowski
   6                                                     DANIEL J. KUROWSKI
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   4
                              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                              No. 8:15-cv-00171-SB-KES
Case 8:15-cv-00171-SB-KES Document 183 Filed 12/11/20 Page 5 of 5 Page ID #:5630




   1                           CERTIFICATE OF SERVICE
   2        I hereby certify that on December 11, 2020, I electronically filed the
   3 foregoing document using the CM/ECF system which will send notification of such
   4 filing to the e-mail addresses registered in the CM/ECF system, as denoted on the
   5 Electronic Mail Notice List.
   6
                                                       /s/ Daniel J. Kurowski
   7                                                   DANIEL J. KUROWSKI
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                5
                          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                          No. 8:15-cv-00171-SB-KES
